Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Lumos Networks Corp. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 17, 2015 ARCHER CAPITAL MASTER FUND, L.P. By: Archer Partners GP, LLC, its General Partner ARCHER CROSSBOW MASTER FUND, L.P. By: Archer Crossbow GP, LLC, its General Partner HASTINGS MASTER FUND, L.P. By: Archer Hastings GP, LLC, its General Partner ARCHER SELECT MANDATE MASTER FUND, L.P. By: Archer Select Mandate GP, LLC, its General Partner ARCHER PARTNERS GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER CROSSBOW GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER HASTINGS GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER SELECT MANDATE GP, LLC By: Canton GP Holdings, LLC, its Manager ARCHER CAPITAL MANAGEMENT, L.P. By: Canton Holdings, L.L.C., its General Partner CANTON GP HOLDINGS, LLC CANTON HOLDINGS, L.L.C By: /s/ Joshua A. Lobel Name: Joshua A. Lobel Title: Authorized Signatory /s/ Joshua A. Lobel JOSHUA A. LOBEL /s/ Eric J. Edidin ERIC J. EDIDIN
